Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-19-2008

USA v. Wayne Gamble
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3270




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Wayne Gamble" (2008). 2008 Decisions. Paper 213.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/213


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      ___________

                                      No. 07-3270
                                      ___________


                           UNITED STATES OF AMERICA

                                           v.

                                WAYNE T. GAMBLE,

                                                       Appellant

                                      ___________


                    On Appeal from the United States District Court
                               for the District of Delaware
                          (D.C. Criminal No. 1:06-cr-00057)
                    District Judge: The Honorable Joseph J. Farnan

                                      ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 31, 2008

             BEFORE: McKEE, NYGAARD, and SILER * , Circuit Judges.




        *The Honorable Eugene E. Siler, Jr., Senior Circuit Judge for the United States
Court of Appeals for the Sixth Circuit, sitting by designation.
                               (Filed: November 19, 2008)
                                       ___________

                               OPINION OF THE COURT
                                    ___________


SILER, Circuit Judge.

       Appellant, Wayne Gamble, appeals his conviction and sentence of 78 months,

which was imposed by the district court following his trial and conviction for being a

prohibited person in possession of a firearm in violation of 18 U.S.C. § § 922(g)(1) and

924(a)(2). We will affirm.

       Because we write exclusively for the parties who are familiar with the facts and the

proceedings below, we will not revisit them here. Pursuant to Anders v. California, 386
U.S. 738 (1967), Gamble’s appointed counsel has examined the record, concluded that

there are no non-frivolous issues for review, and has requested permission to withdraw.

       We, too, have thoroughly examined the record and can find no non-frivolous

issues to be raised in this appeal. Hence, we will affirm the judgment of the District

Court and grant counsel’s motion to withdraw.